Citation Nr: 1313680	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  12-32 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1951 to April 1954.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which denied service connection for a compression fracture T12, L1, and L2.

There is a diagnosis of compression fracture T12, L1, and L2, degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine.  Accordingly, the Board has recharacterized the issue as reflected on the title page in order to include these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that a claimant is not generally competent to diagnose a specific condition, rather, a claimant is competent to identify and explain the symptoms that he observes and experiences).

In April 2013, the Veteran submitted additional argument and duplicative evidence to the Board without a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2012).  The Board notes that the Veteran's statement discusses his disagreement with the January 2013 supplemental statement of the case and references evidence already associated with the claims file.  Accordingly, the Board may proceed with adjudication of the claims without prejudice to the Veteran.  See 38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service

2.  The Veteran has a current diagnosis of compression fracture T12, L1, and L2, DJD, and DDD of the lumbar spine.

3.  Symptoms relating to a thoracolumbar spine disability were not chronic in service and have not been continuous since service separation.

4.  DJD (arthritis) of the thoracolumbar spine did not manifest in service or within one year of service separation.

5.  The Veteran's thoracolumbar spine disability is not etiologically related to service.

CONCLUSION OF LAW

The criteria for service connection for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012);   38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that most service personnel and service medical records may be unavailable.  A September 2010 response to the RO in regard to a request for service and personnel records reflects that the Veteran's  records burned in the 1973 fire at the National Archives and Records Administration.  The Board notes, however, that the record does contain the Veteran's April 1954 service separation.  In fire-related cases, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 
VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

An August 2011 VCAA notice letter substantially satisfied the provisions of               38 U.S.C.A. § 5103(a).  In this letter, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  In the same notice, the RO provided the information about the provisions for the effective date of a claim and for the degree of disability assignable. 

In a September 2010 notice letter, the RO informed the Veteran that his military records may have been destroyed in the fire at the National Archives and Records Administration in July 1973.  The RO informed the Veteran of what action he could take to assist VA in obtain his military records.

The Board also finds that all necessary assistance has been provided to the Veteran. The evidence of record indicates that VA acquired the Veteran's VA treatment records, private treatment records, and available service treatment records (separation examination) to assist the Veteran with his claim. 

The Veteran was also provided a VA examination that addressed the claim for service connection for his back disability in August 2011.  Subsequent supplemental VA opinions were provided in November 2011, December 2011, January 2012, and December 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in the VA examination and supplemental opinions are adequate, as the findings are predicated on a full reading of the medical records in the claims file.  Specifically, the December 2012 VA opinion considered all of the pertinent evidence of record, to include the Veteran's April 1954 separation examination, VA treatment records, private records, and the statements of the Veteran, and provided a rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  The Board will rely on all the evidence of record to determine the issues on appeal.  The record is sufficiently developed for a determination at this time.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard, 4 Vet. App. at 384.



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Board finds that a component of the Veteran's thoracolumbar spine disability involves DJD (arthritis), which is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the Board will apply 38 C.F.R. § 3.303(b) to the thoracolumbar spine disability issue.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  See also January 2012 VA opinion (VA examiner noted that the Veteran's complaint of back pain was of an "intertwined nature" involving the Veteran's history of compression fractures and of the Veteran's degenerative disc and joint disease).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946 develops certain chronic diseases, such arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of             38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Service Connection for Thoracolumbar Spine Disability

The Veteran contends that he suffered a back injury during service when he fell approximately eight feet off a cliff during combat action in Korea in September 1952.  The Veteran contends that his current back pain is a result of his in-service back injury.  The Veteran's DD 214 shows that he was awarded the Combat Infantry Badge.  Based on the evidence of record, the Board finds that the Veteran is a combat-veteran and the described injury in service is consistent with the circumstances and conditions of his military service.  Accordingly, the Board accepts the occurrence of the event as true although there is no official record of the event or injury.

At the outset, the Board finds that the Veteran has a current diagnoses of an old compression fracture T12, L1, and L2, DJD, and DDD.  See August 2011VA examination report.  

The Board finds that, although the Veteran sustained a back injury in service, symptoms relating to a thoracolumbar spine disability were not chronic in service.  The only service record available is the Veteran's April 1954 service separation examination.  In the separation examination report, the Veteran reported a neck injury in Korea in September 1952.  Pain on immobilation of the neck such as driving or twisting was noted.  The separation examination reported "no other serious illness or injury while in service."  The April 1954 separation report also revealed a normal spine on examination.  The Board finds the April 1954 separation examination to be highly probative.  Had the Veteran experienced continuous thoracolumbar spine pain during service, the Board finds it reasonable to assume that the Veteran would have reported such ailments during the separation examination, especially since he reported a neck injury.  For these reasons, the Board finds that the Veteran's thoracolumbar spine disability was not chronic in service.  

The Board also finds that the weight of the probative evidence demonstrates that thoracolumbar spine arthritis (DJD) did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. §§ 3.307, 3.309.  As will be discussed in detail below, the evidence shows the first assessment of arthritis was 56 years after service separation in 2010.  See August 2011 VA examination.  For these reasons, the Board finds that arthritis (DJD), first diagnosed in 2010, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board next finds that the weight of the evidence demonstrates that symptoms associated with a thoracolumbar spine disability have not been continuous since service separation.  Upon review of the evidence of record, the Board finds that the evidence does not demonstrate any complaints, treatment, or diagnosis relating to the thoracolumbar spine until May 1997, 43 years after service separation.  The Board finds the lack of complaints, treatment, and diagnosis from either private or VA medical professionals for over 40 years to be highly probative.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed another claim for service connection, but did not mention back pain or back-related symptoms at any time prior to his June 2011 claim.  For example, in June 2010,  the Veteran filed claims for service connection for tinnitus, bilateral hearing loss, and posttraumatic stress disorder.  The Veteran did not report thoracolumbar spine pain or back-related symptoms during this first claim for service connection.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for his thoracolumbar spine condition, when viewed in the context of his action regarding his other claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain back pain in service and a lack of back pain symptomatology at the time he filed the other claim.

The Veteran's first complaint of pain relating to his spine is a May 1999 private treatment note from the Rocky Mountain Medical Service where the Veteran reported left upper back and neck discomfort.  During the interview process, the Veteran reported that while in the military in Korea, he fell over a cliff and landed on his "neck."  The Veteran reported having intermittent problems since then and having gone fairly long periods of time without any trouble.  Notably, the Veteran did not report any lower back pain or discomfort.  The diagnosis provided in the May 1999 treatment note was chronic neck muscle strain.

In an October 1999 private treatment note from Butte Back & Neck Pain Center, the Veteran complained of left shoulder pain and lower back pain.  The Veteran, however, reported the onset date as two months prior (approximately June 1997).  The Veteran also did not report the injury as relating to his in-service fall; instead, the Veteran noted that his symptoms were due to "no apparent reason, just started."  

The Board finds the May 1999 and October 1999 private treatment records to be highly probative as to the lack of continuing symptomatology after service separation and also as to the Veteran's credibility.  Although he Veteran now contends that his thoracolumbar spine pain has been continuous since service separation, these private treatment records reflect that the Veteran first sought treatment in 1999, 45 years after service separation.  Further, his May 1997 complaints were for neck pain which the Veteran stated were related to a neck injury in-service.  This statement is corroborated by the April 1954 service separation examination which referenced a neck injury, and not a thoracolumbar spine injury.  Importantly, the May 1999 and October 1999 reports did not discuss or reference any low back injury relating to the in-service fall.  Accordingly, the Board finds that the Veteran's statements relating to continuous thoracolumbar spine pain since service separation not credible, and therefore, of little probative value.  

For these reasons, the Board finds that the Veteran's more recent statements of continuous symptoms of thoracolumbar spine pain after service, made pursuant to the claim for VA compensation, are outweighed by other lay and medical evidence, including his initial claim for service connection, and private treatment records.  Accordingly, the Board finds that the Veteran's thoracolumbar spine symptoms have not been continuous since service separation.

The Board further finds that the weight of the competent and probative evidence demonstrates that the currently diagnosed thoracolumbar spine disabilities are not related to or caused by the in-service fall in September 1952.  

In a private treatment addendum note, dated July 2011, Dr. N.B. noted that he had reviewed x-ray and MRI reports which showed evidence of an old compression fracture involving T12 and L1.  Dr. N.B. noted that the Veteran had reported that during the course of his military training as a "paratrooper" he had suffered a back injury.  Dr. N.B. stated that the medical results correlated well with the Veteran's reported history.  The Board notes that the Veteran's DD 214 does not reflect that the Veteran trained as a paratrooper; the DD 214 shows neither that the Veteran was assigned to an airborne unit nor was he awarded any citation, badge, or other indications of service as a paratrooper.   

In August 2011, the Veteran was afforded a VA spine examination.  During the interview, the Veteran reported injuring his back, neck, and head after he fell off a cliff during service.  The Veteran reported that he never received treatment for his back during service and that his back had been bothering him since that time.  The VA examiner reviewed the claims file, including the April 1954 service separation examination, and private medical records.  The VA examiner opined that the Veteran did have a current, chronic back condition.  The VA examiner further stated that the Veteran's orthopedic physician, Dr. N.B. documented that there was evidence of old compression fractures at T12 and L1 in his addendum note dated July 2011; however, the VA examiner noted that this was not a documented finding on lumbar x-rays done on January 2010, an MRI conducted in November 2010, or on thoracic and lumbar x-rays done in August 2011.  Therefore, the VA examiner stated that she could not resolve the issue, including a compression fracture to the Veteran's current chronic back condition, without resorting to mere speculation.  

A subsequent VA medical opinion was provided in November 2011.  The Board finds the November 2011 VA medical opinion to be of little probative value as it is contradictory.  Although the VA examiner opined that the Veteran's compression fracture T12 and L1 and low back pain was at least as likely as not caused by or a result of the in-service back injury, the rationale for this opinion seems to weigh against a finding of a relationship between the spinal compression fracture and service.  Specifically, the VA examiner stated that the Veteran's orthopedic physician (Dr. N.B.) had documented that there was evidence of old compression fractures involving T12 and L1; however, there was no documented finding on previous thoracic or lumbar x-rays.  Further, the VA examiner noted that the significance of the gap in time of 59 years between the in-service injury and the present back findings is that degenerative changes albeit disc or arthritis occur as a result of normal aging process.  Upon review of the November 2011 VA opinion, it appears that the VA examiner concluded that the Veteran's spine disability was age-related, and not due to the in-service injury.  The Board finds the November 2011 opinion and rationale to be contradictory, because the examiner did not clearly link the current back disability solely to service, as the examiner also expressed the opinion that the present back findings occurred as a result of the normal aging process.  Moreover, the same VA examiner provided additional opinions, including in December 2012 which included review of pertinent x-ray and MRI evidence, and treatment records and indicated that the subsequent opinion negated the opinion of "at least as likely as not" provided in the November 2011 VA opinion.
Therefore, the Board finds that the November 2011 opinion is outweighed by the subsequent opinion and of little probative value.  

In a December 2011 VA opinion, the VA examiner stated that although the mechanism of injury described by the Veteran of being thrown off a cliff could certainly result in muskoskeletal trauma to the entire spine, due to the absence of record of medical care at the time of the alleged combat injury, the conflicting report of said injury on the service separation examination report, and the absence of radiographic findings on subsequent x-rays confirming compression fractures, the VA examiner opined that the veteran's DJD and DDD was not caused by or the result of the event the Veteran described in service.   The VA examiner further opined that the current lumbar conditions are more likely than not age related as 59 years have passed since the alleged injury.  DDD, arthritis, osteoporosis, and scoliosis occur as a result of normal aging process and result in changes in the spine.  

In a subsequent January 2012 VA opinion, the VA examiner reviewed lumbar x-rays dated October 2010 and found slight upper endplate depression of T12, L1, and L2, which were likely to represent old compression fractures.  That notwithstanding, the VA examiner noted that the Veteran's complaints of back pain and painful motion was of an intertwined nature involving the Veteran's history of compression fractures and of the Veteran's non-service-related degenerative disc and joint disease.  As such, the VA examiner stated that the complaint of back pain and painful motion is less likely than not caused by or a result of the radiographically confirmed history of compression fractures involving T12, L1 and L2 and at least as likely as not caused by or the result of his non-service-related degenerative joint and disc disease.  

In an October 2012 correspondence, Dr. N.B. stated that he interviewed the Veteran, conducted a physical examination, and reviewed x-ray reports which demonstrated dystrophic calcification within the aortoiliac system and significant adaptive changes of the lumbar spine at virtually every level with a Grade 1 spondylolisthesis L4 on L5 and significant facet hypertrophy of those two levels.  Dr. N.B. stated that he had discussed the results of plain films with the Veteran which revealed evidence of compression fractures involving T12 and L1.  The Veteran reported that he injured his back during the course of his military training when he fell eight feet.  Dr. N.B. stated that given the history and the film findings, he opined that there was a "reasonable connection" between the injuries that the Veteran suffered in service and the findings in his last visit.  Dr. N.B. noted that he had not had an opportunity to review military medical records or post-service medical evaluations.

Subsequently, a VA medical opinion was requested in December 2012.  The VA examiner reviewed the claims file, including past VA medical examinations and opinions, private treatment records, and x-ray and MRI findings.  The VA examiner stated that review of medical literature from several sources indicated that pain from spinal compression fractures significantly improves within several days to weeks and, if allowed to heal naturally, can last as long as three months.  When chronic pain from compression fractures persists, surgery including kypoplasty, vertebroplasty, or spinal fusion is the next step for pain relief.  The VA examiner noted that the evidence of record is silent for any of these procedures as having been preformed.  Further, the VA examiner stated that, despite subjective complaints of ongoing back pain symptoms, the evidence of record lacked incurrent complaints or evidence of seeking medical care from the alleged time of injury until 1999.  The VA examiner further noted that in 1999, the Veteran first complained of neck and upper back pain, but did not mention thoracic or lumbar pain.  Notably, T12, L1, and L2 are located in the lower aspect of the spine, which were not reflected in the Veteran's subjective complaint in 1999.  

The December 2012 VA examiner consulted with a VA orthopedic surgeon prior to formulating her conclusions and opinions.  Based on review of all evidence accumulated to date, on accepted medical principles and practices, and on professional training and experience, the VA examiner and orthopedic physician opined that the Veteran's age-indeterminate compression fractures of T12, L1, and L2 were not caused by or related to the circumstance of the Veteran's military service.  The VA examiner noted that this opinion negated the opinion of "at least as likely as not" formerly provided in November 2011.

If there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the Board finds the December 2012 VA medical opinion to be the most competent and probative evidence of record on the issue of a nexus to service.  Unlike Dr. N.B., the December 2012 VA examiner reviewed all the evidence in the claims file, including the April 1954 service separation examination, post-service treatment records (including the May 1999 and October 1999 treatment notes), x-ray reports, MRI results, and past VA medical examinations and opinions.  Further, the December 2012 VA examiner consulted with a orthopedic surgeon and reviewed medical literature prior to formulating an opinion.  

The Board has reviewed and considered Dr. N.B.'s opinion stating that there was a reasonable connection between the injuries that the Veteran suffered in service and the findings in his last visit; however, Dr. N.B. noted that his opinion was based on the Veteran's subjective accounts and reported histories.  The Board finds this problematic on two accounts.  First, Dr. N.B. noted that he had not had an opportunity to review military medical records or post-service medical evaluations.  These documents are especially relevant given the inconsistencies in the Veteran's reported in-service injury and the lapse of time from the in-service injury to treatment (45 years).  Further, Dr. N.B. based his opinion, in large part, on the reported histories of the Veteran; however, the Board has found the Veteran's statements to be inconsistent and therefore not credible.  

Although the Board concedes that the Veteran did incur an injury during service as a result of a fall, the reported nature of his injuries have been inconsistent.  For example, in a July 2011 treatment note, Dr. N.B. noted that the Veteran had reported a back injury as a paratrooper.  In the October 2012 treatment note, Dr. N.B. noted that the Veteran reported his back injury as due to an in-service fall after some ordinance hit fairly close to his position.  Similarly, in the May 1999 private treatment note the Veteran reported that he fell over a cliff and landed on his "neck" during service; however, more recently, the Veteran contends he landed on his back.  For these reasons, the Board finds that Dr. N.B.'s opinion, which did not consider evidence in the claims file and was based in part on the Veteran's reported histories, to be less probative than the December 2012 VA opinion.  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed thoracolumbar spine disability and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, spinal compression fractures, DJD, and DDD are not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker, at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Here, the Board finds that the Veteran does not have the education, training, or experience to provide a competent opinion as to the etiology of his disorders.  Instead, the Board finds the December 2012 VA medical opinion to be the most competent and probative evidence of record.

Based on the evidence of record, the Board finds that the weight of the competent and probative evidence is against a finding of relationship between the Veteran's current thoracolumbar spine disability and the in-service fall.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for thoracolumbar spine disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a thoracolumbar spine disability is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


